DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement filed 17 December 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  As no statement of relevance was provided for the Brazilian Office Action, the reference has not been considered and has been crossed off the information disclosure statement to indicate it has not been considered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract of the disclosure is objected to because it does not reflect the claims as they are currently found within the application.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap avoiding effects of leakage currents and operating the elements provided.
The body of the claims merely provides apparatus elements such as the soot sensor, an input voltage source, and a peak detector. And while each element is “configured” to provide something, there is no recitation of actually operating the elements to produce a method or result and certainly not a result of “avoiding effects of leakage currents” as found in the preamble of the claims. 


Allowable Subject Matter
Claims 27-36 are allowed.

Claims 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 27, the prior art of record fails to teach and/or suggest a soot sensor system comprising, in combination with the other recited elements, a peak detector for providing a peak detector output voltage representative of a peak value of the AC sense current and of an amount of soot accumulated on the soot sensor. 
With regards to claim 33, the prior art of record fails to teach and/or suggest a soot sensor system comprising, in combination with the other recited elements, a DC restorer coupled to the amplifier and configured to synchronously ground the AC output voltage to provide a DC restorer output voltage; and a peak detector for providing a peak detector output voltage representative of a peak value of the DC restorer output voltage and of an amount of soot accumulated on the soot sensor.
While particulate sensors using at least one continuous loop are known (see Applicant cited Makita JP 61186846), the prior art fails to teach either the use of a peak detector or the combination of a DC restorer with a peak detector to determine the amount of soot accumulated on the soot sensor utilizing the at least one continuous loop.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yukihisa et al. (US 4656832) discloses a detector and particulate density and filter with detector for particulate density.
Bosch et al. (US 2003/0196499 A1) discloses a particulate sensor system.
Wienand et al (US 2008/0190173 A1) discloses a soot sensor.
TOKUYASU et al. (US 2008/0295575 A1) discloses a gas flowmeter and engine control system.
Ripley (US 2009/0090622 A1) discloses a system and method for particulate sensor diagnostic.
Hedayat et al. (US 9,134,216 B2) discloses a soot sensor system by the same inventors as the present application.
Hedayat et al. (US 9,696,249 B2) discloses a soot sensor system by the same inventors as the present application.
Hedayat et al. (US 9,389,163 B2) discloses a soot sensor system by the same inventors as the present application and is the grandparent application to the present application.
Hedayat et al. (US 10,591,398 B2) discloses a soot sensor system by the same inventors as the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                         
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855